          Case 1:18-cv-04814-LJL-SDA Document 237 Filed 11/25/20 Page 1 of 1

BARNES & THORNBURG LLP
                                                                                11 South Meridian Street
                                                                                Indianapolis, IN 46204-3535 U.S.A.
J.T. Larson
                                                                                (317) 236-1313
317-231-7729
                                                                                Fax (317) 231-7433
Jt.larson@btlaw.com
                                                                                www.btlaw.com




                                                  11/25/2020


                                                                 November 25, 2020
Via Electronic Court Filing
Honorable Stewart D. Aaron, U.S.M.J.                                    ENDORSEMENT: Request GRANTED nunc
Daniel Patrick Moynihan Courthouse                                      pro tunc. SO ORDERED.
500 Pearl Street                                                        Dated: November 25, 2020
New York, New York 10007-1312

          Re:         DePuy’s First Letter Motion to Seal Dkt. 222-1.

Dear Judge Aaron:

        DePuy Orthopaedics, Inc. (“DePuy”) (now known as Medical Device Business Services, Inc.),
pursuant to this Court’s local rules and Your Honor’s individual rules of practice, respectfully requests
that the Court seal from public view the List of Prior Testimony produced by Plaintiffs on September
21, 2020 and attached as Exhibit 1 to DePuy’s Reply in support of its Motion to Strike Opinions of
John Jarrell, which is currently filed at Dkt. 222-1. Filing this document under seal comports with
this Court’s prior orders regarding the Disqualified Expert, as the document discloses the identity of
the Disqualified Expert. [See Dkt. 195.] Therefore, DePuy requests that the Court accept the redacted
version of the Prior Testimony List that DePuy filed with its Reply brief.
                                                         Very truly yours,
                                                         /s/ J.T. Larson
                                                         J.T. Larson
